This is an action to restrain the sale of a tract of land in Willacy county, under a trust deed executed by C. E. Boner, on April 12, 1921, and to cancel said deed of trust, instituted by C. E. Boner and his divorced wife, Rose Gorman, joined by her present husband, James Gorman, against G. W. Musgrave and D. E. Decker. The temporary writ of injunction prayed for was granted and this appeal was perfected by appellants. The cause was filed in this court on December 21, 1926, and attorneys and clients seem to have lost all interest in it since that time. While acting within the law, which does not require briefs to be filed by parties on appeal from orders on applications for temporary injunction, a due regard for the interests of the client and respect for the appellate court, would prompt at least an informal presentation of the points in the case and citation of authorities pertinent thereto. The judges have scant leisure in which to prepare a case for consideration and no such burden should be placed upon them by attorneys. The cause was considered on the bill and answer. The facts alleged in the bill and sworn to by C. E. Boner presented facts which justified the issuance of the writ of injunction. If, as alleged, the property was the homestead of himself and wife at the time the deed of trust was executed, for debts not growing out of sums due for purchase money of the land, the deed of trust was invalid, and could not form the basis of a sale under a deed of trust. The court evidently considered the facts alleged in the petition and accepted them as true, rather than the allegations in the answer, as he had the authority to do. Spence v. Fenchler, 107 Tex. 443, 180 S.W. 597. The bill is sufficient to sustain the judgment. The judgment is affirmed.
 *Page 252